DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed June 15, 2021.

Status of Claims
1.	Claims 1-13 are pending and currently under consideration for patentability.  Claims 12 and 13 have been newly added as of the June 15, 2021 claim amendments.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent claim 1 to include the limitation of “wherein at least two of the constrictions are arranged in series such that urine discharged from the penis and flowing through the backflow inhibiting device must pass through said at least two of the constrictions before passing into the receptacle,” which successfully overcomes the rejections of the most recent Office action, but necessitated a new grounds of rejection over Goulter (US 5,618,277) in view of Samuelsen (US 4,604,095). Samuelsen cures the deficiencies of Goulter by disclosing a similar drainage receptacle with a backflow inhibiting device wherein at least two constrictions are arranged in series such that urine discharged from the penis and flowing through the backflow inhibiting device must pass through said at least two of the constrictions before passing into the receptacle. Rodsten (US PGPUB 2012/0029452) is maintained as a secondary reference in rejecting dependent claim 6. In response to applicant's argument that the harness straps 100 disclosed by Goulter do not have free ends, examiner respectfully disagrees - if the looped ends of the harness straps had the waistband removed/unthreaded from the looped ends - that looped end can be reasonably interpreted as a free end.  With regard to applicant’s argument that the cord disclosed by 

Claim Objections
3.	Claims 12 is objected to because of the following informalities:  
	In line 15 of claim 12, “… though which urine is directly discharged from…” appears that it should read as ---through which urine is directly discharged from---.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goulter (US 5,618,277) in view of Samuelsen (US 4,604,095).

5.	With regard to claim 1, Goulter discloses a wearable urinary collection apparatus (urinary incontinence condom catheter, 84; Figs. 1, 2, 15-17) for being worn by a user (abstract; Fig. 18), comprising: an elongate, watertight, flexible receptacle (second urine collecting compartment, 42) which receives and stores urine therein, including an entrance opening (open end, 44) near one end thereof; and an elongate, flexible backflow inhibiting device (skin shield, 36) which is connected to the flexible receptacle (42; sealed at 46), extends within a portion of the flexible receptacle (42) adjacent to the entrance opening (44) of the receptacle (42; Figs. 1, 2, 15-17) and includes an entrance opening near one end thereof (at end connected to inner condom sheath, 32 having an open proximal end with a graspable rim, 34), wherein at least one of the entrance opening (44) of the receptacle (42) and the entrance opening (at 32) of the backflow inhibiting device (36) is configured to receive the user's penis (see penis glans, 92; shown in Fig. 16) therein such that urine (90) discharged from the penis (92) flows through the backflow inhibiting device (36) into the receptacle (42), the receptacle (42) and the backflow inhibiting device (36) are each formed of flexible plastic sheet material (silicone discussed in col. 4, lines 9-12;  two sheets of vinyl discussed in col. 8, lines 10-13 and Figs. 20, 21) and are each fully capable of collapsing flat when not in use, and the backflow inhibiting device (36) has constrictions (two non-return, non-inverting reinforced valves, 86, 88; best seen in Figs. 15-17) formed therein for constricting and diverting flow of urine therethrough (col. 6, line 35 - col. 7, line 15; col. 4, lines 12-20).

	However, Samuelsen discloses a return valve for a bag for collecting liquid excretions from the human body (abstract; Figs. 1, 2; col. 1, line 44 - col. 2, line 19); comprising: an elongate, watertight, flexible receptacle (bag, 1 formed of two plastic films, 5, 6) which receives and stores liquid excretions from the human body therein (at reservoir portion, 8), including an entrance opening (near opening, 3) near one end thereof; an elongate, flexible backflow inhibiting device (return valve formed of front film flap, 9 and rear film flap, 10 and lower edge, 11) which is connected to the flexible receptacle (1), extends within a portion of the flexible receptacle (1) adjacent to the entrance opening (3) of the receptacle (1) and includes an entrance opening (at 3) at one end thereof, wherein the receptacle (1) and backflow inhibiting device (9, 10, 11) are each formed of flexible plastic sheet material (5, 6, 9, 10) and are each configured to collapse flat when not in use (Figs. 1, 2), and the backflow inhibiting device (9, 10, 11) has constrictions (formed by 9, 10, 11 and weld lines, 12, as well as secondary return valve formed by valve flaps, 13, 14, lower edge, 15 and weld lines, 22) formed therein for constricting and diverting flow of liquid excretions therethrough (Figs. 1, 2), wherein at least two of the constrictions (return valve and secondary return valve) are arranged in series (Figs. 1, 2) such that liquid excretions discharged from the body and flowing through the backflow inhibiting device (9, 10, 11) must pass through said at least two of the constrictions (return valve and secondary return valve) before passing into the receptacle (1; col. 2, lines 34-68; col. 3, lines 1-32).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the backflow inhibiting device disclosed by Goulter to include an additional constriction arranged in series with the other constrictions, similar to that disclosed by Samuelsen, in order to prevent and reduce the risk of the liquid excretion from passing backward toward the patient’s body opening, where it may cause an infection due to bacterial contamination of the content of the bag which can result in deterioration of the general health of the patient, as suggested by 

6.	With regard to claim 2, Goulter discloses a harness (94; Fig. 18) which is configured to be selectively attached to the user's body and includes a portion (central bib portion, 96) which is configured to extend in front of a genital area of the user when the harness (94) is attached to the user's body, wherein the backflow inhibiting device (36) includes a strap (VELCRO strips; alternative to the rings, 106 and hoops, 104 shown) provided near the entrance opening (34 of 32) thereof for attaching the backflow inhibiting device (36) to the harness portion (96) which is configured to extend in front of the genital area of the user (col. 7, lines 50-63).

7.	With regard to claim 3, Goulter discloses that harness (94; Fig. 18) further includes an adjustable waist strap (elastic waist band, 98) configured to be secured about a waist of the user and a positioning strap (leg straps, 100) having one end connected to the harness portion (96) which is configured to extend in front of the genital area of the user and an opposite, free end which may be selectively attached (by threading 98 through end loops of 100) to the waist strap (98 via loops at top of 96; col. 7, lines 50-63).

8.	With regard to claim 4, Goulter discloses an intermediate portion of the positioning strap (100) is configured to extend between the user's legs adjacent to the user's genital area (Fig. 18; l. 7, lines 50-63).

With regard to claim 5, Goulter discloses that the backflow inhibiting device (36) includes an open end portion (end portion including 86, 88) opposite to the entrance opening (34 of 32) thereof and has a flat tubular flap shape (86, 88; Fig. 17), and which is disposed most inward of the receptacle (42; Figs. 1, 2, 15-17), the end portion (having 86, 88) extends inward of the receptacle (42) beyond an inward most connection (at 46) between the receptacle (42) and the backflow inhibiting device (36) such that end portion can move relative to the receptacle to help inhibit backflow (42; opening and closing of 86, 88; also fully capable of wiggling/moving of the end portion of 36 relative to 42 during use; Figs. 1, 2, 15-17).
	Goulter, after being modified by Samuelsen in claim, fails to explicitly disclose that the open end portion of the backflow inhibiting device discharges urine directly into the receptacle, and that the end portion is formed of the flexible plastic sheet material.
	However, Samuelsen discloses that the backflow inhibiting device (return valve and secondary return valve) includes an open end portion (lower edge of secondary return valve, 15; Fig. 2) opposite to the entrance opening (at 3) thereof and has a flat tubular flap shape (flaps, 13, 14; Figs. 1, 2), through which liquid excretions are directly discharge from the backflow inhibiting device into the receptacle (1) and which is disposed most inward of the receptacle (1; Figs. 1, 2), the end portion (13, 14, 15) is formed of the flexible plastic sheet material (13, 14) and extends inward of the receptacle (1) beyond an inward most connection (at 2) between the receptacle (1) and the backflow inhibiting device (return valve and secondary return valve) such that end portion (13, 14, 15) can move relative to the receptacle (1) to help inhibit backflow (col. 2, lines 34-68; col. 3, lines 1-32).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the backflow inhibiting device disclosed by Goulter to include a flat tubular flap open end portion opposite to the entrance opening of the backflow inhibiting device, similar to that disclosed by Samuelsen, in order to prevent and reduce the risk of the liquid excretion from passing backward toward the patient’s body opening, where it may cause an infection due to bacterial contamination of the content of the bag which can result in deterioration of the general health 

10.	With regard to claim 7, Goulter discloses that the receptacle (42) includes a selectively openable and closeable discharge outlet (twist-around drain valve, 52/128) provided near another end thereof opposite to the one end (Figs. 1, 2, 4, 9, 15, 19), and the receptacle (42) also includes a cord having one end connected to the other end of the receptacle (42) and an opposite, free end which is fully capable of being manipulated by the user for positioning the other end of the receptacle (col. 7, lines 37-47; col. 8, lines 24-30).

11.	With regard to claim 8, Goulter discloses an elastic tubular member (first sheath section, 32; Figs. 1, 2, 15, 16) having an axial center opening (at 34) configured to be fitted onto the user's penis (92; Fig. 16) and an outer peripheral surface configured to snugly fit within the entrance opening (44) of the receptacle (42) to minimize any backflow (via 86, 88) of the urine (90) through the entrance opening (44) of the receptacle (42) when the elastic tubular member (32) is fitted onto the user's penis (92), wherein the elastic tubular member (32) is separate from the receptacle (42) and the backflow inhibiting device (36) and is fully capable of being separately fitted onto the user’s penis (92; abstract; col. 6, line 35 - col. 7, line 15; col. 4, lines 12-20).

12.	With regard to claim 9, Goulter discloses that the elastic tubular member (32) is formed of silicone (col. 4, lines 9-12).

With regard to claim 10, Goulter discloses that opposite ends of the elastic tubular member (32) are concave inward (via a series of circular or helical ribs 54, Fig. 2; a pattern of waving lines 60, Fig. 4, or a pattern of mounds or protrusions 62, 64, 66, Fig. 5) of the elastic tubular member (32) such that a length of the an axial of the center opening is less than an axial length of the outer peripheral surface of the elastic tubular member (32; Figs. 2, 4, 5; col. 4, lines 32-38; col. 4, line 65 - col. 5, line 26).

14.	With regard to claim 11, Goulter discloses that the elastic tubular member (32) includes a baffle (via a series of circular or helical ribs 54, Fig. 2; a pattern of waving lines 60, Fig. 4, or a pattern of mounds or protrusions 62, 64, 66, Fig. 5) provided near one end of the axial center opening formed of flexible plastic sheet material which is configured to engage the user's penis (92) when the elastic tubular member (32) is fitted onto the user's penis (92; Figs. 2, 4, 5; col. 4, lines 32-38; col. 4, line 65 - col. 5, line 26).

15.	With regard to claim 12, Goulter discloses a wearable urinary collection apparatus (urinary incontinence condom catheter, 84; Figs. 1, 2, 15-17) for being worn by a user (abstract; Fig. 18), comprising: an elongate, watertight, flexible receptacle (second urine collecting compartment, 42) which receives and stores urine therein, including an entrance opening (open end, 44) near one end thereof; and an elongate, flexible backflow inhibiting device (skin shield, 36) which is connected to the flexible receptacle (42; sealed at 46), extends within a portion of the flexible receptacle (42) adjacent to the entrance opening (44) of the receptacle (42; Figs. 1, 2, 15-17) and includes an entrance opening near one end thereof (at end connected to inner condom sheath, 32 having an open proximal end with a graspable rim, 34), wherein at least one of the entrance opening (44) of the receptacle (42) and the entrance opening (at 32) of the backflow inhibiting device (36) is configured to receive the user's penis (see penis glans, 92; shown in Fig. 16) therein such that urine (90) discharged from the penis (92) flows through the backflow inhibiting device (36) into the receptacle (42), the receptacle (42) and the backflow inhibiting device (36) are each formed of flexible plastic sheet material (silicone discussed in col. 4, lines 9-12;  two sheets of 
Goulter fails to explicitly disclose that the open end portion of the backflow inhibiting device discharges urine directly into the receptacle, and that the end portion is formed of the flexible plastic sheet material.
	However, Samuelsen discloses that the backflow inhibiting device (return valve and secondary return valve) includes an open end portion (lower edge of secondary return valve, 15; Fig. 2) opposite to the entrance opening (at 3) thereof and has a flat tubular flap shape (flaps, 13, 14; Figs. 1, 2), through which liquid excretions are directly discharge from the backflow inhibiting device into the receptacle (1) and which is disposed most inward of the receptacle (1; Figs. 1, 2), the end portion (13, 14, 15) is formed of the flexible plastic sheet material (13, 14) and extends inward of the receptacle (1) beyond an inward most connection (at 2) between the receptacle (1) and the backflow inhibiting device (return valve and secondary return valve) such that end portion (13, 14, 15) can move relative to the receptacle (1) to help inhibit backflow (col. 2, lines 34-68; col. 3, lines 1-32).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the backflow inhibiting device disclosed by Goulter to include a flat tubular flap open end portion opposite to the entrance opening of the backflow inhibiting device, similar to that disclosed by Samuelsen, in order to prevent and reduce the risk of the liquid excretion from passing backward toward the patient’s body opening, where it may cause an infection due to bacterial contamination of the content of the bag which can result in deterioration of the general health of the patient, as suggested by Samuelsen in column 1, lines 18-24.  Further, in column 1, lines 49-67 and column 3, lines 1-11, Samuelsen suggests that by placing a secondary flap valve downstream of a first flap valve in series and in the direction of flow of the liquid excretions, a possible pressure wave of liquid, .

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goulter in view of Samuelsen, as applied to claim 1 above, in further view of Rodsten (US PGPUB 2012/0029452).

17.	With regard to claim 6, while Goulter discloses that the male urinary incontinence condom device (30) can be made of an elastomeric material such as latex, silicon or polyisoprene or any other suitable material (col. 4, lines 9-12), Goulter and Samuelsen are silent in regard to each of the receptacle and the backflow inhibiting device are formed of thermoplastic urethane (TPU) sheet material and have a wall thickness of 0.0025 - 0.0075 mm (1-3 mil).
	However, Rodsten discloses an analogous urine collection system (abstract; Figs. 1, 4-8) which includes a sealing membrane (110) formed of polymeric materials such as thermoplastic urethane (TPU) in order to provide a comfortable, fluid-tight seal against the skin of user’s penis during use, as a flexible and soft TPU applies a small amount of pressure to the skin and leakage of urine is prevented ([0052-0053]; [0059]; claim 13).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the receptacle and backflow inhibiting device disclosed by Goulter in view of Samuelsen to be formed of thermoplastic urethane (TPU), similar to that disclosed by Rodsten, in order to provide a comfortable, fluid-tight seal against the skin of user’s penis during use, as a flexible and soft TPU applies a small amount of pressure to the skin and leakage of urine is prevented, as suggested by Rodsten in paragraphs [0052-0053]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulter.

19.	With regard to claim 13, Goulter discloses a wearable urinary collection apparatus (urinary incontinence condom catheter, 84; Figs. 1, 2, 15-17) for being worn by a user (abstract; Fig. 18), comprising: an elongate, watertight, flexible receptacle (second urine collecting compartment, 42) which receives and stores urine therein, including an entrance opening (open end, 44) near one end thereof; and an elongate, flexible backflow inhibiting device (skin shield, 36) which is connected to the flexible receptacle (42; sealed at 46), extends within a portion of the flexible receptacle (42) adjacent to the entrance opening (44) of the receptacle (42; Figs. 1, 2, 15-17) and includes an entrance opening near one end thereof (at end connected to inner condom sheath, 32 having an open proximal end with a graspable rim, 34), wherein at least one of the entrance opening (44) of the receptacle (42) and the entrance opening (at 32) of the backflow inhibiting device (36) is configured to receive the user's penis (see penis glans, 92; shown in Fig. 16) therein such that urine (90) discharged from the penis (92) flows through the backflow inhibiting device (36) into the receptacle (42), the receptacle (42) and the backflow inhibiting device (36) are each formed of flexible plastic sheet material (silicone discussed in col. 4, lines 9-12;  two sheets of vinyl discussed in col. 8, lines 10-13 and Figs. 20, 21) and are each fully capable of collapsing flat when not in use, and the backflow inhibiting device (36) has constrictions (two non-return, non-inverting reinforced valves, 86, 88; best seen in Figs. 15-17) formed therein for constricting and diverting flow of urine therethrough (col. 6, line 35 - col. 7, line 15; col. 4, lines 12-20), and that the receptacle (42) .

Conclusion
19.	Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Christensen et al. (US 8,764,716) discloses a kit for collecting stool.
	Dolan (US 7,087,043) discloses an external urinary catheter.
	Jensen (US 4,533,354) discloses a medical drainage bag and non-return valve assembly.
	McMenimen (US 3,374,939) discloses disposable containers with liquid trap.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781